DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims 
Claims 1-14, 16, 18, 19, 20, 23, 25, 26, 28-30 are pending in this application. Claims 15, 17, 21, 22, 24, 27 are cancelled.  Claims 1-13,  20, 23, 25, 26, 28-30 are withdrawn from consideration as being directed to a nonelected invention.  Claims 14, 16, 18, 19 are examined in this Office Action.

The amendments to the claims have necessitated new grounds of rejection and this Office Action is made Final.  Many of the rejections have been overcome by the amendments to the claims.  See, below.  Applicant’s arguments remaining pertinent are addressed at the end of the Office Action.

Status of Rejections
1.	The rejection of claim 27 under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter is withdrawn in view of the cancellation of the claim.

2.	The rejection of claims 14, 16, 18 and 19 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AlA), first paragraph, is withdrawn in view of the amendments to the claims.

3.	The rejection of claims 14, 16, 18, 19, under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre- AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AlA 35 U.S.C. 112, the applicant), regarding the phrase “light cells”  is withdrawn in view of the amendments to the claims.

4. 	The rejection of claims 14 and 16 under 35 U.S.C. 103 as being unpatentable over Li et al (“Reprogramming of blood cells into induced pluripotent stem cells as a new cell source for cartilage repair,” Stem Cell Research & Therapy (2016) 7:31) (Li) (cited on IDS filed 07/18/2019 as document no. 1) in view of Min et al (“Characterization of subpopulated articular chondrocytes separated by percoll density gradient,” In Vitro Cell. Dev. Biol.--Animal 38:35M.0, January 2002) (Min) is withdrawn in view of the amendments to the claims.

5.	The rejection of claim 15 under 35 U.S.C. as being unpatentable over Li et and Min as applied to claims 14, 16, 17 and 27 above and further in view of Hu et al (“Efficient generation of transgene-free induced pluripotent stem cells from normal and neoplastic bone marrow and cord blood mononuclear cells,” BLOOD, 7 APRIL 2011 VOLUME 117, NUMBER 14) (Hu) is withdrawn in view of the cancellation of the claim.

6.	The rejection of claim 18 under 35 U.S.C. 103 as being unpatentable over Li et and Min as applied to claims 14, 16, 17 and 27 above and further in view of Shen et al (“BMP-2 Enhances TGFB3—Mediated Chondrogenic Differentiation of Human Bone Marrow Multipotent Mesenchymal Stromal Cells in Alginate Bead Culture,” TISSUE ENGINEERING: Part A Volume 15, Number 6, 2009) (Shen) is withdrawn in view of the amendments to the claims.

7.	The rejection of claim 19 under 35 U.S.C. 103 as being unpatentable over Li, Min and Shen as applied to claims 14, 16, 17, 18 and 27 above and further in view of Fanganiello et al (“Increased In Vitro Osteopotential in SHED Associated with Higher IGF2 Expression When Compared with hASCs,” Stem Cell Rev and Rep (2015) 11:635-644) (Fanganiello) is withdrawn in view of the amendments to the claims. 

New Grounds of Rejection
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

1.	Claims 14 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Li (above) in view of Min (above), Hu (above) and Jang et al (“Centrifugal gravity-induced BMP4 induces chondrogenic differentiation of adipose derived stem cells via SOX9 upregulation,” Stem Cell Research & Therapy (2016) 7:184) (Jang).

Li discloses generation of chondrogenic lineage cells (chondrocytes) from human peripheral blood via hiPSCs (Abstract)(the claimed “method for producing chondrocytes obtained by differentiation induction from stem cells;” claim 14). Li discloses (Abstract) transforming peripheral blood cells into iPSCs.  Li discloses (Abstract) iPSCs were differentiated through multiple steps, including embryoid body formation (the claimed “culturing induced pluripotent stem cells (IPSCs) to obtain embryoid bodies;” claim 14(i)), hiPSC-mesenchymal stem cell (MSC)-like cell expansion, and chondrogenic induction for 21 days (the claimed “obtaining the chondrocytes produced by differentiation induction;” claim 14, (v)).

Li discloses culturing the embryoid bodies on gelatin coated dishes (page 3, right column, middle paragraph) (the claimed “performing adherent culture of the embryoid bodies obtained in step i) (claim 14, part (ii))(the claimed “culturing the cells on a gelation coated plate;” claim 16). Because Li follows the same procedure as applicants (performing adherent culture of the embryoid bodies), Li discloses obtaining outgrowth (OG) cells (claim 14, part (ii)). Further, Li specifically discloses obtaining outgrowth cells (page 5, right column, last paragraph) (claim 14, (ii)).

Li discloses (page 3, right column, middle paragraph) the cells were cultured for 10 days, harvested, centrifuged at 1200 rpm for 3 minutes at room temperature and resuspended in chondrogenic differentiation medium (the claimed “performing centrifugation of the OG cells;” claim 14 (iii)). Li discloses the cells were then differentiated into chondrocytes by subculture (page 3, right column, middle paragraph) (the claimed “inducing differentiation of the light cells selected in step iii) into chondrocytes:” claim 14, (iv)). Li further discloses obtaining the chondrocytes so produced and that chondrocyte phenotype was assessed by morphological, histological and biochemical analysis, as well as the chondrogenic expression (the claimed “obtaining the chondrocytes produced by differentiation induction in step iv;” claim 14 (v)).
Li differs from the claims in that the document fails to disclose the iPS cells are obtained by reprogramming cord blood mononuclear cells (first issue), isolation of the cells by size by centrifugation of the OG cells (second issue) or that the light cells exhibit higher expression of SOX9 (third issue).  However, Hu, Min and Jang cure the deficiency.

A. 	first issue (the iPS cells are obtained by reprogramming cord blood mononuclear cells): 
Hu discloses generation of iPSCs from reprogrammed cord blood mononuclear cells (Abstract; page e110, left column, “Generation of iPSCs from mononuclear cells”).
It would have been obvious to one of ordinary skill to modify the method of Li by utilizing iPSCs obtained from reprogrammed cord blood mononuclear cells as suggested by Hu in view of the teachings of Hu that it is now possible to obtain patient specific induced PSCs for therapeutic applications (Introduction, page 109, left column, first paragraph) and that the use of CBMN cells allows for elimination of genomic integration and background transgene expression, some of which are oncogenes. 
One of ordinary skill would have had a reasonable expectation of success in utilizing CBMN cells view of the teachings of Hu, disclosing the technology is up to 100 times more reprogramming efficient when compared with fibroblasts.

B.	 second issue (isolation of the cells by size by centrifugation of the OG cells):
Min discloses populations of chondrocytes can be separated by discontinuous density gradient centrifugation and characterized (Abstract). Min discloses that the separated cell populations possess distinct morphological, biochemical, and molecular biological cellular characteristics (page 35, right column, first full paragraph).
Min discloses 4 fractions were obtained (page 36, figure 1). Min discloses fraction 1 is composed of large cells having the least density (the claimed “light cells”).
It would have been obvious to one of ordinary skill to modify the method of Li by performing density centrifugation as suggested by Min in order to obtain a desired subpopulation of outgrowth cells having a desired size for further subculture, differentiation and characterization. 
One of ordinary skill would have had a reasonable expectation of success in view of the teachings of Min, disclosing successful separation, culture and characterization of the cells obtained by discontinuous percoll density gradient centrifugation (claim 14, (iii) (the claimed “performing centrifugation of the OG cells obtained in step ii) so that the cells are isolated by sizes, and selecting light cells”).

C.	third issue (the light cells exhibit higher expression of SOX9 (third issue):
Jang discloses centrifugal gravity induced chondrogenic differentiation of stem cells via SOX9 upregulation (Title).  Jang discloses adipose derived stem cells were stimulated by differential centrifugation to induce chondrogenic differentiation (page 1, Abstract, Methods).  Jang discloses centrifugal gravity induces SOX9 upregulation via increased expression of BMP4 (page 5, right column, bottom paragraph).  Jang discloses (page 5, right column, bottom paragraph)  expression of BMP4 was gradually upregulated by CG (300–2400 g) and showed the greatest increase at 2400 g. 
Jang thus discloses that application of centrifugal force to stem cells results in differential expression of SOX9 and COL10 markers.  
Regarding claim 14, part (iii), the claimed centrifugation in the steps comprise an increase in CG forces at each step with the last step using centrifugation forces of 2000 RPM, a value close to the 2400 RPMS used by Jang. Jang discloses (page 5, left column, top paragraph)  that as the RPMs increase so does the expression of SOX9.  It would have been obvious to one of ordinary skill that increased centrifugation at higher CGs as in step (v)(c) would result in higher SOX9 expression than in cells centrifuged at lower speeds or for less time (claim 14, (v), parts a and b).  
As stated above, Jang discloses (page 1, abstract, results) expression of SOX9 was upregulated by centrifugal gravity whereas expression of COL10 was not (the claimed “(c) centrifuging the supernatant after the centrifugation in step b) at 1,200 rpm to 2,000 rpm for 3 to 10 seconds, to classify precipitated cells as the light cells, and wherein the light cells exhibit higher expression level of SOX9 and lower expression level of COL10 than the heavy cells and the medium cells;” claim 14, part v)).
Regarding claim 4, part v), steps a-c, the claimed centrifugation speeds and times differs from those of Jang.  However, the choice of time and speed is routine optimization and a choice within the purview of one of ordinary skill in the art. In view of the teachings of Jang, the choice of time and speeds is routinely optimized. 
It would have been obvious to one of ordinary skill to modify the method of Li and Min by utilizing centrifugal gravity as suggested by Jang to obtain a cell population having greater expression of SOX9 than other markers (COL10) in view of the teachings of Jang that chondrogenic differentiation of stem cells can be induced by optimized CG.
One of ordinary skill would have had a reasonable expectation of success in producing cells having higher SOX9 expression and lower COL10 expression would be obtained in view of the teachings of Jang that cells (the claimed light cells) having higher SOX9 expression and lower Col10 expression were obtained.
One of ordinary skill would have been motivated to use CG to induce chondrogenic differentiation in view of the teachings of Jang that CG can replace the use of cytokines for inducing differentiation (Abstract “Background”).

2.	Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Li, Min, Hu and Jang as applied to claims 14, 16 above and further in view of Shen (above). The teachings of Li, Min, Hu and Jang (“Li et al”) above are incorporated herein in their entirety.
Li, Min, Hu and Jang differ from the claims in that the documents fail to disclose the culture medium comprises hBMP2 and TGFB3. However, Shen cures the deficiency.
Shen discloses culturing bone marrow mesenchymal stem cells in culture media comprising BMP2 and TGFB3 and assessing the induction of chondrocyte differentiation (Abstract). Shen discloses (Abstract) the expression of chondrocytic genes and proteins was analyzed by real-time PCR, western blot, histological, and immunohistochemical assays and that the differentiation system used showed a potent induction of chondrocytic phenotypes. Shen discloses (Abstract) the expression of chondrocytic markers, such as aggrecan (ACAN) and type II collagen (COL2A1), was upregulated at higher levels than using TGFB3 alone. Shen discloses (Abstract) BMP2 enhances TGFB3 - mediated chondrogenesis of the cultured cells.
It would have been obvious to one of ordinary skill to modify the culture method of “Li et al” by culturing the chondrocytes (light cells) in media additionally comprising BMP2 and TGFB3 as suggested by Shen in view of the teachings of Shen that the combination of BMPs and TGFB3 enhances chondrocyte differentiation. 
One of ordinary skill would have had a reasonable expectation of success in inducing differentiation in view of the teachings of Shen that the use of both BMPs and TGFB3 together is superior to the standard differentiation method using TGFB3 alone (Abstract).
One of ordinary skill would have been motivated to induce differentiation of stem cells into chondrocytes in view of the teachings of Shen that the cells can be used as an alternative cells source for cartilage regeneration (Abstract).

3.	Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Li, Min, Hu, Jang and Shen as applied to claims 14, 16,18 above and further in view of Fanganiello (above).  The teachings of Li, Min, Hu, Jang and Shen (“Li et al”) above are incorporated herein in their entirety.
“Li et al” differ from the claims in that the documents fail to disclose treatment of the cells with the IGF2 inhibitor. However, Fanganiello cures the deficiency.
Fanganiello discloses (page 640, left column) that chromeceptin is an IGF2 inhibitor during in vitro osteoinduction and treatment of the cell cultures led to a significantly lower matrix mineralization in the cells. Fanganiello discloses (page 640 bridging paragraph to right column) there is a direct correlation between IGF2 pathway activation and in vitro osteogenesis in the BMSCs (bone marrow stem cells) and that treatment of cells with chromeceptin efficiently inhibited osteogenic potential (page 642, left column, third full paragraph). Fanganiello discloses (page 643, left column, top paragraph) IGF2 as a potential biomarker to pre-select cells with increased osteogenic potential.
It would have been obvious to one of ordinary skill to modify the method of “Li et al” by adding an IGF2 inhibitor (chromeceptin) to the culture of media as suggested by Fanganiello in order to identify cells having increased osteogenic potential. 
One of ordinary skill would have had a reasonable expectation of success in identifying cells having increased osteogenic potential in view of the teachings of Fanganiello that IGF2 is used as a potential biomarker to pre-select cells with increased osteogenic potential (page 643, left column, top paragraph).
One of ordinary skill would have been motivated to identify cells having increased osteogenic potential in view of the teachings of Fanganiello  that there is an interest in studying osteogenic cells from more convenient sources.

Response to arguments
Applicant’s arguments, filed 5/16/2022, have been considered but not found persuasive.  Arguments directed to the now-withdrawn rejections as stated above are not addressed.  Arguments remaining pertinent are addressed as follows:

1.	Applicants argue (beginning page 3, top paragraph) (35 USC 103 rejection):
Li is concerned with PBMC-derived hi PSC chondrocyte differentiation, which is not the claimed method. Further, in contrast to the allegations in the Office Action Li fails to teach or suggest “iii) performing centrifugation of the OG cells obtained in step 11) so that the cells are isolated by sizes.” The Office Action relies on Li’s method of cell pellet formation and chondrocyte differentiation, where Li merely mentions the cells are centrifuged at 1200 rpm for 3 minutes at room temperature, and resuspended in chondrogenic differentiation medium. See Li at p. 3, right column. However, nowhere in the cited section of Li, or anywhere else in Li, does the reference teach or suggest performing centrifugation of the OG cells obtained in step i1) so that the cells are isolated by sizes. Rather, Li’s method suggests centrifuging the entire population of CD73 and CD105 double positive EB cells to perform differentiation in a chondrogenic pellet using chondrogenic differentiation medium. See id. As a result, Li’s centrifugation step cited by the Office is not analogous to the claimed step of performing centrifugation of the OG cells obtained in step ii) so that the cells are isolated by sizes. Thus, Li fails to teach, suggest, or provide any guidance for performing step iii) of the claimed method.


 In reply and contrary to the arguments, Applicants are arguing the references individually and not the combination as written.  As stated above, Min discloses populations of chondrocytes can be separated by discontinuous density gradient centrifugation and characterized (Abstract). Min discloses that the separated cell populations possess distinct morphological, biochemical, and molecular biological cellular characteristics (page 35, right column, first full paragraph).
Min discloses 4 fractions were obtained (page 36, figure 1). Min discloses fraction 1 is composed of large cells having the least density (the claimed “light cells”). Min therefore discloses separation by size. 
However, Jang is newly cited for disclosing centrifugal gravity induced chondrogenic differentiation of stem cells via SOX9 upregulation (Title).  Jang discloses adipose derived stem cells were stimulated by differential centrifugation to induce chondrogenic differentiation (page 1, Abstract, Methods).  Jang discloses centrifugal gravity induces SOX9 upregulation via increased expression of BMP4 (page 5, right column, bottom paragraph).  Jang discloses (page 5, right column, bottom paragraph)  expression of BMP4 was gradually upregulated by CG (300–2400 g) and showed the greatest increase at 2400 g. Jang therefore discloses inter alia that higher centrifugation speeds resulted in cells (the claimed “light cells”) with higher levels of SOX9 expression because the heavier cells (the claimed “medium cells” and heavy cells”) would precipitate first. Jang discloses the light cells had higher levels of SOX9 expression than the other cell types (medium or heavy).


2.	Applicants argue (page 6, first full paragraph):

As a result, Li's method fails to teach or suggest selecting light cells according to the claimed method because Li’s method does not disclose or even suggest that the centrifugation and selection in step iii) is performed through the following steps a) to c): a) centrifuging a medium containing the OG cells at 300 rpm to 800 rpm for 3 to 10 seconds, to classify the precipitated cells as heavy cells; b) centrifuging the supernatant after centrifugation in step a) at 800 rpm to 1,200 rpm for 3 to 10 seconds, to classify the precipitated cells as medium cells; and c) centrifuging the supernatant after centrifugation in step b) at 1,200 rpm to 2,000 rpm for 3 to 10 seconds, to classify the precipitated cells as light cells, and wherein the light cells exhibit higher expression level of SOX9 and lower expression level of COL10 than heavy cells and medium cells. Rather, Li merely shows that SOX9 and COL10 expression increased in the hiPSC chondrogenic pellets relative to hiPSCs

In reply and contrary to the arguments, new grounds of rejection, necessitated by the amendments to the claims, are set forth above.  Min is cited for disclosing discontinuous centrifugation of cells into four fractions and obtaining the claimed “light cells.” Jang is newly cited for disclosing centrifugal gravity induced chondrogenic differentiation of stem cells via SOX9 upregulation (Title).  Jang discloses adipose derived stem cells were stimulated by differential centrifugation to induce chondrogenic differentiation (page 1, Abstract, Methods).  Jang discloses centrifugal gravity induces SOX9 upregulation via increased expression of BMP4 (page 5, right column, bottom paragraph).  Jang discloses (page 5, right column, bottom paragraph)  expression of BMP4 was gradually upregulated by CG (300–2400 g) and showed the greatest increase at 2400 g. Jang therefore discloses inter alia that higher centrifugation speeds resulted in cells (the claimed “light cells”) with higher levels of SOX9 expression because the heavier cells (the claimed “medium cells” and heavy cells”) would precipitate first. Jang discloses the light cells had higher levels of SOX9 expression than the other cell types (medium or heavy).

3.	Applicants argue (page 6, bottom paragraph):
Rather, Li merely shows that SOX9 and COL10 expression increased in the hiPSC chondrogenic pellets relative to hiPSCs.  See, Li Fig.5, below.
Thus, none of the disclosures in Li suggest performing centrifugation of the OG cells obtained in step ii) so that the cells are isolated by sizes, and selecting light cells that exhibit higher expression level of SOX9 and lower expression level of COL10 than heavy cells and medium cells.

In reply and contrary to the arguments, Jang is newly cited for teaching increased SOX9 expression and decreased COL10 expression in cells subject to centrifugation.  Jang discloses centrifugation of the cells and that cells centrifuged at higher speeds (the lighter cells) expressed higher levels of SOX9 and decreased levels of COL10 than did cells centrifuged at lower speeds (the claimed “heavy cells” and the “medium cells”).

4.	Applicants argue (page 7, bottom paragraph):
Min cannot remedy the deficiencies of Li. The Office relies on Min’s density gradient centrifugation of chondrocytes, which the Office alleged is an obvious variant of the claimed 3- step centrifugation process. See Office Action at p. 11. However, Min’s density gradient centrifugation process cannot be an obvious variant of the claimed method because it is used for a different cell population, with different morphological and epigenetic characteristics, and achieves a completely different result. First, Min’s entire disclosure is concerned with separation of differentiated articular chondrocytes, which are not PBMC-derived hiPSC or MSCs disclosed in Li or the CBMC-hiPSCs of the claimed method. See e.g. Min, Abstract. Min discloses that chondrocytes were isolated from rabbit knee articular cartilage by collagenase digestion and subject to a percol gradient centrifugation to separate the cells into four fractions. See Min “Materials and Methods” and p. 36, right column. As a result, a person of ordinary skill in the art would not have been motivated to use a separation procedure for differentiated chondrocytes as a method to modify the isolation and induction steps for PBMC-derived hiPSC in Li. 


	In reply and contrary to the arguments, Applicants are arguing the references individually and not the combination as written.  Hu, not Li, is cited for disclosing generation of iPSCs from reprogrammed cord blood mononuclear cells (Abstract; page e110, left column, “Generation of iPSCs from mononuclear cells”).

	5.	Applicants argue (page 7, first full paragraph):

Second, the percol gradient centrifugation process of Min isolates cells with the highest chondrocyte phenotypic traits in first and second fractions, which is not the claimed method. The Office Action alleged that it would have been obvious to modify the method of Li by performing densify centrifugation of Min in order to obtain a desired subpopulation of outgrowth cells having a desired size for further differentiation. See Office Action at p. 11. The Office then alleged that Min discloses that fraction 1 is composed of large cells have the least density, which reads on the claimed light cells. See id. However, in contrast to the allegations in the Office Action Min discloses that chondrocytes that have already been differentiated are separated and the chondrocyte phenotype decreases as the cells are isolated in later fractions. See Min, Table 1, below.

In reply and contrary to the arguments, Min is cited for teaching separation of chondrocytes into different cell populations based on size.  Jang is newly cited for teaching increased SOX9 expression and decreased COL10 expression in cells subject to centrifugation.  Jang discloses centrifugation of the cells and that cells centrifuged at higher speeds (the lighter cells) expressed higher levels of SOX9 and decreased levels of COL10 than did cells centrifuged at lower speeds (the claimed “heavy cells” and the “medium cells”).  

6.	Applicants argue 
As can be seen Min discloses that the earlier fractions, i.e., Fractions 1 and Fraction 2, have the highest chondrocyte phenotypic traits and, thus, more characteristics of terminally differentiated Chondrocyte cells compared to Fraction 3 and Fraction 4. Thus, considering the reasoning in the Office Action, one of ordinary skill in the art reading Min would have understood that the alleged “light cells” in Min have the highest chondrocyte phenotypic traits, which is the opposite of the present invention, in which the isolated cells are selected and finally differentiated into chondrocytes.

In reply and contrary to the arguments, Min is cited for disclosing chondrocytic  cells can be separated on the basis of size by discontinuous centrifugation.  Jang is newly cited for teaching increased SOX9 expression and decreased COL10 expression in cells subject to centrifugation.  Jang discloses centrifugation of the cells and that cells centrifuged at higher speeds (the lighter cells) expressed higher levels of SOX9 and decreased levels of COL10 than did cells centrifuged at lower speeds (the claimed “heavy cells” and the “medium cells”).  

7.	Applicants argue (page 9, first full paragraph):
Here, the Office failed to provide any reason why a person of ordinary skill in the art would have been motivated to separate the PBMC-derived hiPSC of Li into heavy, medium, and light cells, as claimed, in the first place. In contrast, Li’s method suggests centrifuging the entire population of CD73 and CD105 double positive EB cells to perform differentiation in a chondrogenic pellet using chondrogenic differentiation medium. See Li at p. 3, right column. Li and Min fail to disclose or suggest that the induced pluripotent stem cells of step i) are obtained by reprogramming cord blood mononuclear cells, wherein the centrifugation and selection in step iii) is performed through steps a) to c) recited in claim 14, wherein the light cells exhibit higher expression level of SOX9 and lower expression level of COL10 than heavy cells and medium cells.

In reply and contrary to the arguments, Applicants are arguing the references individually.  Jang is newly cited for teaching increased SOX9 expression and decreased COL10 expression in cells subject to centrifugation.  Jang discloses centrifugation of the cells and that cells centrifuged at higher speeds (the lighter cells) expressed higher levels of SOX9 and decreased levels of COL10 than did cells centrifuged at lower speeds (the claimed “heavy cells” and the “medium cells”), rendering obvious the claimed centrifugation and selection in steps (a)-(c) as recited in claim 14.
It would have been obvious to one of ordinary skill to modify the method of Li and Min by utilizing centrifugal gravity as suggested by Jang to obtain a cell population having greater expression of SOX9 than other markers (COL10) in view of the teachings of Jang that chondrogenic differentiation of stem cells can be induced by optimized CG.
One of ordinary skill would have had a reasonable expectation of success in producing chondrocytes in view of the teachings of Jang that chondrocytes were produced.
One of ordinary skill would have been motivated to use CG to induce chondrogenic differentiation in view of the teachings of Jang that CG can replace the se of cytokines for inducing differentiation (Abstract “Background”).

8.	Applicants further argue and reiterate the teachings of Min at pages 9, bottom paragraph to page 10, first full paragraph.  The arguments regarding Min have been addressed, above.

9.	Applicants argue (page 10, second paragraph):
The Office cited Hu as allegedly disclosing CBMC-derived iPSCs. See Office Action at p. 12. However, Hu also does not disclose the selection of light cells from CBMC-derived iPSCs cultures through the claimed centrifugation process and inducing differentiation of the light cells into chondrocytes, or their relevance to the expression of specific markers. Thus, Hu fails to remedy the deficiencies of Li and Min.

In reply and contrary to the arguments, Applicants are arguing the references individually. Jang, not Hu, is newly cited for teaching increased SOX9 expression and decreased COL10 expression in cells subject to centrifugation.  Jang discloses centrifugation of the cells and that cells centrifuged at higher speeds (the lighter cells) expressed higher levels of SOX9 and decreased levels of COL10 than did cells centrifuged at lower speeds (the claimed “heavy cells” and the “medium cells”), rendering obvious the claimed centrifugation and selection in steps (a)-(c) as recited in claim 14.

10.	Applicants argue (page 10, bottom paragraph): 
In contrast to Li, Min, and Hu, the claimed centrifugation and selection steps of step ii1) performed through steps a) to c) identify the light cells in step c), which exhibit higher expression level of SOX9 and lower expression level of COL10 than heavy cells and medium cells. See Figs. 18C-18G, below.

As can be seen, the light cells have the highest level of chondrogenic differentiation promotion marker SOX9 and undetectable levels of collagen marker COL10. In the claimed method, the light cells are isolated and selected according to the centrifugation and selection in step iii) and then the step of inducing differentiation is performed after being selected in step iii) into chondrocytes, which is not the method of Min involving isolating cells with the highest chondrocyte phenotypic traits, ie., already differentiated chondrocyte cells, in the Fractions | and Fraction 2 of a percol gradient separation. In this case, the claimed invention as a whole, including the technical advantages provided by the combination of steps recited in amended claim 14, was not disclosed or suggested by the cited references in combination.


In reply and contrary to the arguments, Jang is newly cited for teaching increased SOX9 expression and decreased COL10 expression in cells subject to centrifugation.  Jang discloses centrifugation of the cells and that cells centrifuged at higher speeds (the lighter cells) expressed higher levels of SOX9 and decreased levels of COL10 than did cells centrifuged at lower speeds (the claimed “heavy cells” and the “medium cells”), rendering obvious the claimed centrifugation and selection in steps (a)-(c) as recited in claim 14.

11.	Applicants argue (page 11, top paragraph):

Further, such a method and its results would have been unexpected, which further demonstrates the non-obviousness of the claimed method. The specification of the subject application discloses that chondrogenic pellet produced by differentiation induction from the light cells has a more stable structure. See page 59, FIG. 19B. In contrast, chondrogenic pellet produced by differentiation induction from the heavy cells has a loose structure in terms of cartilaginous tissue, indicating similar characteristics to those of osteoarthritic patients. See id. The specification states:

Therefore, in the method in which only light cells are selected and induced to differentiate into chondrocytes so that the chondrocytes are produced, according to the method of the present invention, not only differentiation efficiency which induces differentiation of stem cells into chondrocytes can be improved as compared with a conventional method, but also quality of differentiated chondrocytes can be improved. Thus, such a method can be usefully used in the treatment of a cartilage damage disease in regenerative medicine.

See id. at p. 23.
There is nothing in the cited references that discloses this unexpected result.

In reply and contrary to the arguments, Jang is newly cited for teaching increased SOX9 expression and decreased COL10 expression in cells subject to centrifugation.  Jang discloses centrifugation of the cells and that cells centrifuged at higher speeds (the lighter cells) expressed higher levels of SOX9 and decreased levels of COL10 than did cells centrifuged at lower speeds (the claimed “heavy cells” and the “medium cells”), rendering obvious the claimed centrifugation and selection in steps (a)-(c) as recited in claim 14. Applicant’s arguments directed to unexpected results are not persuasive in view of the teachings of Jang.

12.	Applicants argue (page 12, bottom paragraph):

Thus, for at least the reasons discussed above, the cited references fail to provide any guidance for claimed the centrifugation and selection in step iii) is performed through the following steps a) to c) to classify the precipitated cells as light cells, and wherein the light cells exhibit higher expression level of SOX9 and lower expression level of COL10 than heavy cells and medium cells. Li’s method requires centrifuging the entire population of CD73 and CD105 double positive EB cells to perform differentiation in a chondrogenic pellet using chondrogenic differentiation medium. See Li at p. 3, right column. Furthermore, Min uses a separation process for chondrocytes that have already been differentiated, wherein the separation process results in the earlier fractions, i.e., Fractions | and Fraction 2, having the highest chondrocyte phenotypic traits and, thus, more characteristics of terminally differentiated Chondrocyte cells compared to Fraction 3 and Fraction 4. See Min, Table 1. Thus, combining the disclosures of these references does not result in the claimed method. Thus, the claimed method as a whole, is not rendered obvious by the cited references, even if they were combined because their teachings lead in a different direction.

Moreover, the unexpected results and advantages that are achieved by the steps recited in the amended claims could not have been predicted or expected based on the disclosures in Li, Min, and Hu, which further demonstrates the non-obviousness of the claimed method.


	In reply and contrary to the arguments, Applicants are arguing the references individually and not the combination as written.
Li  is cited for disclosing generation of chondrogenic lineage cells (chondrocytes) from human peripheral blood via hiPSCs (Abstract). Li discloses (Abstract) transforming peripheral blood cells into iPSCs.  Li discloses (Abstract) iPSCs were differentiated through multiple steps, including embryoid body formation, hiPSC-mesenchymal stem cell (MSC)-like cell expansion, and chondrogenic induction for 21 days.
	Min is cited for disclosing chondrocytic cells can be separated on the basis of size by discontinuous centrifugation.  
	Jang is newly cited for teaching increased SOX9 expression and decreased COL10 expression in cells subject to centrifugation.  Jang discloses centrifugation of the cells and that cells centrifuged at higher speeds (the lighter cells) expressed higher levels of SOX9 and decreased levels of COL10 than did cells centrifuged at lower speeds (the claimed “heavy cells” and the “medium cells”), rendering obvious the claimed centrifugation and selection in steps (a)-(c) as recited in claim 14.  Applicant’s arguments directed to unexpected results are not persuasive in view of the teachings of Jang.

13.	Applicants argue (page 13, rejection of claim 18):
Applicant’s above arguments with respect to Li and Min are incorporated here. The Office cited Shen as allegedly disclosing differentiation of iPSCs into chondrocytes in a medium containing BMP-2 and PGF83. However, Shen cannot remedy the deficiencies of Li and Min because Shen fails to disclose the selection of light cell from CBMC-derived iPSCs cultures through centrifugation or their relevance to the expression of specific markers. Further, Shen fails to remedy the deficiencies of Li, Min, and Hu.

	In reply and contrary to the arguments, the arguments concerning the teachings of Li and Min have been addressed, above. Jang is newly cited for teaching increased SOX9 expression and decreased COL10 expression in cells subject to centrifugation.  Jang discloses centrifugation of the cells and that cells centrifuged at higher speeds (the lighter cells) expressed higher levels of SOX9 and decreased levels of COL10 than did cells centrifuged at lower speeds (the claimed “heavy cells” and the “medium cells”), rendering obvious the claimed centrifugation and selection in steps (a)-(c) as recited in claim 14.  Applicant’s arguments directed to unexpected results are not persuasive in view of the teachings of Jang.

14.	Applicants argue (page 14, rejection of claim 19):
Claim 19 was rejected under 35 U.S.C. 103 as being obvious over Li and Min and Shen and further in view of Fanganiello et al. Applicant’s above arguments with respect to Li and Min are incorporated here. The Office cited Fanganiello as allegedly disclosing iPSCs can be differentiated into chondrocytes using a medium containing an IGP2 inhibitor. However, Fanganiello cannot remedy the deficiencies of Li and Min because Fanganiello fails to disclose the selection of light cell from CBMC-derived iPSCs cultures through centrifugation or their relevance to the expression of specific markers. Further, Fanganiello fails to remedy the deficiencies of Li, Min, and Hu.

	In reply and contrary to the arguments, Applicants are arguing the references individually and not the combination as written. Jang is newly cited for teaching increased SOX9 expression and decreased COL10 expression in cells subject to centrifugation.  Jang discloses centrifugation of the cells and that cells centrifuged at higher speeds (the lighter cells) expressed higher levels of SOX9 and decreased levels of COL10 than did cells centrifuged at lower speeds (the claimed “heavy cells” and the “medium cells”), rendering obvious the claimed centrifugation and selection in steps (a)-(c) as recited in claim 14. 

Conclusion
	No claim is allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUZANNE E ZISKA whose telephone number is (571)272-0998. The examiner can normally be reached Monday-Friday 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Paras can be reached on 571-272-4517. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

SUZANNE E. ZISKA
Examiner
Art Unit 1632



/TITILAYO MOLOYE/Primary Examiner, Art Unit 1632